Name: 77/656/EEC, Euratom, ECSC: Council Decision of 18 October 1977 appointing the members of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-10-20

 Avis juridique important|31977D065677/656/EEC, Euratom, ECSC: Council Decision of 18 October 1977 appointing the members of the Court of Auditors Official Journal L 268 , 20/10/1977 P. 0019****( 1 ) OPINION DELIVERED ON 12 OCTOBER 1977 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). COUNCIL DECISION OF 18 OCTOBER 1977 APPOINTING THE MEMBERS OF THE COURT OF AUDITORS ( 77/656/EEC , EURATOM , ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78E THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 22 THEREOF , HAVING REGARD TO THE TREATY AMENDING CERTAIN FINANCIAL PROVISIONS OF THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES AND OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , SIGNED AT BRUSSELS ON 22 JULY 1975 , AND IN PARTICULAR ARTICLE 28 ( 1 ) THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS THE TREATY SIGNED AT BRUSSELS ON 22 JULY 1975 PROVIDES INTER ALIA FOR THE ESTABLISHMENT OF A COURT OF AUDITORS CONSISTING OF NINE MEMBERS APPOINTED FOR A TERM OF SIX YEARS BY THE COUNCIL , BUT THAT WHEN THE FIRST APPOINTMENTS ARE MADE , FOUR MEMBERS OF THE COURT OF AUDITORS , CHOSEN BY LOT , SHALL BE APPOINTED FOR A TERM OF OFFICE OF FOUR YEARS ONLY ; WHEREAS THE TREATY SIGNED AT BRUSSELS ON 22 JULY 1975 ENTERED INTO FORCE ON 1 JUNE 1977 AND IT IS THEREFORE NECESSARY TO APPOINT THE FIRST MEMBERS OF THE COURT OF AUDITORS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING PERSONS ARE HEREBY APPOINTED MEMBERS OF THE COURT OF AUDITORS : ALDO ANGIOI , PAUL GAUDY , ARNE K . JOHANSEN , ALBERT LEICHT , PIERRE LELONG , MARCEL MART , A . J . MIDDELHOEK , MICHAEL N . MURPHY , NORMAN ( CHARLES ) PRICE , KCB . ARTICLE 2 IMMEDIATELY AFTER THE GIVING BY THE MEMBERS OF THE COURT OF AUDITORS OF THE SOLEMN UNDERTAKING TO RESPECT THE OBLIGATIONS ARISING FROM THEIR DUTIES , THE PRESIDENT OF THE COUNCIL SHALL PROCEED TO CHOOSE BY LOT THE FOUR MEMBERS WHOSE TERMS OF OFFICE ARE TO BE FOR FOUR YEARS ONLY . ARTICLE 3 THIS DECISION SHALL TAKE EFFECT ON 18 OCTOBER 1977 . DONE AT LUXEMBOURG , 18 OCTOBER 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET